Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 08/17/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. PUB. 2016/0209495, hereinafter “Hsu”) in view of Becke et al. (U.S. PUB. 2019/0075724, hereinafter “Becke”).

Consider claim 1, Hsu teaches a distance sensing system adapted to be electrically connected to a second electronic device, the second electronic device including a second short-range wireless communication unit, and a second processing unit that is electrically connected to the second short-range wireless communication unit, the second processing unit outputting a wireless signal via the second short-range wireless communication unit (fig. 3, page 1 [0012]), the distance sensing system comprising: a first short-range wireless communication unit; a first output unit; a first processing unit electrically connected to the first short-range wireless communication unit and the first output unit (fig. 3, page 1 [0012]); the first processing unit generating an estimated distance value that indicates an estimated distance between itself and the second electronic device based on signal strength of the wireless signal when the first processing unit receives, via the first short-range wireless communication unit (page 2 [0017] and [0024]).
Hsu does not explicitly show that the wireless signal from the second electronic device; the first processing unit outputting a notification when the first processing unit determines that the estimated distance value is smaller than a predetermined distance.
In the same field of endeavor, Becke teaches the wireless signal from the second electronic device; the first processing unit outputting a notification when the first processing unit determines that the estimated distance value is smaller than a predetermined distance (page 15 [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, the wireless signal from the second electronic device; the first processing unit outputting a notification when the 

Consider claim 2, Hsu further teaches a first storage unit storage unit electrically connected to the first processing unit, the first storage unit storing a lookup table, the lookup 19table containing a plurality of distance parameter values and a plurality of ranges of number of devices that correspond respectively to the distance parameter values (page 1 [0003] and page 2 [0017]); before the first processing unit determines whether the estimated distance value is smaller than the predetermined distance, the first processing unit generating a current number of devices based on a number of the received wireless signals, and setting a value of the predetermined distance to be equal to one of the distance parameter values based on the current number of devices and the lookup table, wherein the numbers of devices corresponding to the distance parameter value cover the current number of devices (page 1 [0003] and page 2 [0017] and [0024]).  

Consider claim 3, Hsu further teaches adapted to be electrically connected a plurality of second electronic devices; when the first processing unit receives, via the first short-range wireless communication unit, the wireless signals from multiple ones of the second electronic devices, the first processing unit generating the estimated distance value based only on one of the wireless signals that has the strongest signal strength (page 2 [0032]).  



Consider claim 7, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 7.

Consider claim 8, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 8.

Allowable Subject Matter

5.	Claims 4-5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest adapted to be electrically connected to a number M of second electronic devices, where M is an integer greater than one; when the first processing unit receives, via the first short-range wireless communication unit, the wireless signals from multiple ones of the second electronic devices, the first processing 

Consider claim 5, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a first storage unit electrically connected to the first processing unit, and a first positioning unit electrically connected to the first processing unit, the first positioning unit being used to generate a positioning result, the first storage unit storing a lookup table, the lookup table containing two distance parameter values, and two indoor-outdoor parameters that correspond respectively to the distance parameter values, the indoor-outdoor parameters indicating indoor and outdoor, respectively; before the first processing unit determines whether the estimated distance value is smaller than the predetermined distance, the first processing unit generating, based on the positioning result, an indoor-outdoor analytical result that indicates whether it is located indoors or outdoors, wherein the indoor-outdoor analytical result generated by the first processing unit indicates that it is located outdoors when the first processing unit determines that satellite signal strength contained in the positioning result is greater than a satellite signal predetermined threshold value, and the indoor-outdoor analytical result generated by the first processing unit indicates that it is located indoors when the first processing unit determines that the satellite signal strength is not greater than the satellite signal predetermined threshold value; the first processing unit 

Consider claim 9, the previous reason to allow of claim 5 apply mutatis mutandis to corresponding claim 9.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649